*1280Appeal from a judgment of the Seneca County Court (W Patrick Falvey, J.), rendered July 3, 2008. The judgment convicted defendant, upon a jury verdict, of petit larceny.
It is hereby ordered that the judgment so appealed from is reversed on the law and a new trial is granted.
Memorandum: On appeal from a judgment convicting him upon a jury verdict of one count of petit larceny (Penal Law § 155.25), defendant contends that County Court erred in denying his request to charge the jury on the claim of right defense (see § 155.15 [1]; People v Chester, 50 NY2d 203 [1980]). We agree. Viewing the evidence in the light most favorable to defendant (see People v Banks, 76 NY2d 799, 800 [1990]; People v Cunningham, 12 AD3d 1131, 1132 [2004], lv denied 4 NY3d 829, 5 NY3d 761 [2005]), we conclude that there is a reasonable view of the evidence that would enable a jury to find that defendant, a Seneca County Deputy Sheriff, took the allegedly stolen property from the surplus property warehouse of the Seneca County Sheriffs Department under a claim of right (see People v Baroody, 59 AD3d 111 [2009]; People v Ace, 51 AD3d 1379 [2008], lv denied 11 NY3d 733 [2008]). We note that, contrary to the court’s conclusion, the defense applies where, as here, a defendant claims that he or she was given the right to possess the property by another person who has authority over it (see generally Chesler, 50 NY2d 203 [1980]).
The indictment alleged, inter alia, that defendant stole property that included a boat and tires. At trial, the People presented the statement of defendant to the police indicating that the Undersheriff had given him permission to take the allegedly stolen items from the warehouse. The People also presented evidence establishing that the items in the warehouse included wrecked patrol cars, recovered property, out-of-service items, and other property that was no longer being used by the Sheriffs Department. The evidence establishes that there was a bullet hole in the boat and that the tires taken by defendant were apparently unused, but there is no evidence establishing that the tires fit any Sheriffs Department vehicle that was still in service when defendant took the tires. Viewing the evidence in the light most favorable to defendant, including the evidence demonstrating that the Sheriffs deputies used their personal vehicles to perform departmental duties, we agree with defendant that there is a reasonable view of the evidence to support a finding that he had a good faith belief that the Undersheriff had *1281authority to dispose of the surplus property and that the Under-sheriff had given him permission to take the tires and the other property.
All concur except Fahey and Peradotto, JJ., who dissent and vote to affirm in the following memorandum.